Citation Nr: 1509327	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to July 1978.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

After the issuance of the December 2008 rating decision, the Veteran filed another claim in December 2008 seeking service connection for bilateral hearing loss and tinnitus.  In an August 2009 rating decision, the RO continued the denial of the claims.  Thereafter, in September 2009, the Veteran filed a notice of disagreement with the August 2009 rating decision.  As the Veteran's September 2009 notice of disagreement was filed within one year of the December 2008 rating decision, the Veteran's claim is considered an original claim for benefits.  38 C.F.R. §§ 20.200, 20.302 (2014).  

A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals a February 2015 Appellate Brief.  A review of the Veteran's Virtual VA claims file reveals evidence that is either duplicative or irrelevant to the claims on appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing disability for VA purposes.  

2.  The Veteran's left ear hearing loss did not manifest during, or as a result of, active military service.
 
3.  The Veteran's tinnitus did not manifest during, or as a result of, active military service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).
 
2.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in May 2008, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any pertinent records that have not been requested or obtained. 

The Veteran was afforded a VA examination in August 2008 and an addendum opinion in September 2008.  The Board finds that, when taken together, the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board acknowledges the February 2013 statement from the Veteran's representative that points out that the most recent VA examination was conducted in August 2008.  The Board also acknowledges that the August 2008 VA examination did not reveal a right ear hearing loss disability for VA purposes.  However, the evidence associated with the claims file since the August 2008 VA examination does not indicate that the Veteran now has a right ear hearing loss disability for VA purposes.  Additionally, as will be discussed further below, the most competent and credible evidence of record is against a finding that any hearing disorder is related to the Veteran's military service.  Therefore, as the Board has already found the VA examination to be adequate, a remand for another VA examination is not necessary.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Background

There is no enlistment examination of record.  An April 1970 service treatment record shows that the Veteran was treated for inflamed ears.  The Veteran was also noted as having a cough and dyspnea.  The Veteran was diagnosed with an upper respiratory infection and was prescribed Disophrol, Dimetapp, neo-synesphrine, Tylenol, and force fluid.  Another April 1970 treatment record shows that the Veteran was diagnosed with viral pharyngitis and was prescribed lozenges.  The Veteran's August 1972 immediate discharge and reenlistment report of medical examination shows that the Veteran's ears and drums were noted as normal.  The Veteran's pure tone thresholds were as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
X
20
LEFT
15
5
-5
X
0

On his August 1972 reenlistment report of medical history the Veteran denied ear, nose, or throat trouble.  The Veteran did report a history of rheumatic fever; mumps; stomach, liver, and intestinal trouble; and car, train, sea or air sickness.  

A March 1975 audiogram revealed pure tone thresholds of; 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
5
25
LEFT
10
10
25
20
15

The Veteran's service treatment records also reveal that the Veteran was treated for fungus; ganglion cyst; rashes; dandruff; a low back strain; a right arm strain; sore throat; a cough; right elbow pain; warts; right knee pain; a stiff neck; left leg pain; and groin pain.  

The Veteran's June 1978 separation report of medical examination noted that the Veteran's ears and drums were normal.  Pure tone threholds were as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
X
20
LEFT
15
5
5
X
0

The Veteran's June 1978 separation report of medical history shows that the Veteran denied a history of ear, nose, or throat trouble and hearing loss.  The Veteran did report a history of rheumatic fever; swollen or painful joint; frequent indigestion; stomach, liver or intestinal trouble; broken bones; tumor, growth, cyst, cancer; and car, train, sea, or air sickness. 

In April 2004, a private physician noted that the Veteran was hit by a car and left with tinnitus.  

In March 2005, a private physician noted that he had seen the Veteran several years prior and the Veteran was now concerned about his difficulty hearing.  The physician concluded that the Veteran's audiometric testing did show mild high frequency sensorineural hearing loss "probably secondary to noise exposure on the police force as well as prior military service."  The physician also noted that the Veteran was having difficulty understanding speech which was probably a central auditory disorder aggravated by his previous head injuries in 1985 and 1988.  

An April 2005 private treatment record shows that in 1984, the Veteran had a motor vehicle accident in which he suffered a minor concussion.  The Veteran was noted to have persistent tinnitus after the accident, which had increased since.  

Another April 2005 private treatment record shows that the Veteran reported a number of complaints, however, the physician noted that he was unable to find any objective evidence of hearing loss.  The physician further noted that given the Veteran's complaints and the history of head injury, one needed to consider a cause referable to the central nervous symptom.

The Veteran was afforded a VA examination in August 2008.  The Veteran reported that while in the Navy, he worked as an ordinance mechanic and instructor whereby he was exposed to loud noises such as gun blasts.  The Veteran denied the use of hearing protection because none was provided.  The Veteran reported that he worked in law enforcement as a state trooper with the use of hearing protection.  The Veteran denied recreational noise exposure.  The Veteran reported several head injuries and loss of consciousness.  The examiner noted that the Veteran had bilateral constant tinnitus that initially occurred while in the Navy.  The Veteran reported that following being hit by a car in 1988, the tinnitus worsened and became constant.  On audiological examination the Veteran's Maryland CNC speech recognition score was 100 in both ears.  The Veteran's pure tone thresholds were as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
20
30
35
LEFT
10
15
15
50
45

In a September 2008 VA addendum opinion, the examiner noted that the Veteran's hearing was within normal limits bilaterally at the time of discharge and service medical record hearing tests were within normal limits with no significant change in hearing noted.  The examiner explained that therefore, it was less likely as not that the Veteran's current hearing loss and reported tinnitus were due to acoustic trauma during military service.  

In a December 2008 statement the Veteran reported that he was struck by a car in 1988 and he began hearing "crickets" and other odd sounds.  The Veteran reported that the mouth piece he was prescribed aided in the relief of the crickets and odd sounds but the ringing was still there.  

Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus due to in-service noise exposure, specifically, from gun blast and noise from the boiler and engine rooms.  See April 2008 claim; see also December 2008 Notice of Disagreement.  The Veteran also contends that he "noticed hearing loss years ago since his discharge from the Navy" and that he has had ringing in his ears "for years."  Id.

First, the Veteran has reported in-service noise exposure to gunfire and gun blasts.  The Board notes that the Veteran is in receipt of the Combat Action Ribbon.  As such, the Board finds that the Veteran's circumstances of service are consistent with exposure to loud noise in service.  See 38 U.S.C.A. § 1154(b) (providing that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary).  Also, the lay statements and statements the Veteran made to the VA examiner suggest that he also contends that he had hearing loss and tinnitus in service.  The U.S. Court of Appeals for the Federal Circuit clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the disability with which he or she was afflicted after leaving the military.  Id.  Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9. Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus. See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Here, the Veteran has suggested that he both was exposed to acoustic trauma in service and that he experienced hearing loss and tinnitus in service.  Thus, with regard to hearing loss and tinnitus and applying the above presumptions, absent clear evidence to the contrary, he is presumed to have incurred both an in-service injury (that of acoustic trauma), as well as having incurred hearing loss and tinnitus in service.

Second, the Veteran has a current diagnosis of left ear hearing loss and tinnitus as evidenced by the August 2008 VA examination.  The Veteran, however, does not have a current diagnosis of right ear hearing loss as evidenced by the August 2008 VA examination.  The Board notes that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a hearing impairment of the right ear for VA purposes, service connection may not be established.  38 C.F.R. § 3.385 (2014). 

As for left ear hearing loss and tinnitus, the most probative evidence of record is against a finding that any hearing disorder or tinnitus is related to the Veteran's in-service noise exposure.  

The Board assigns, when taken together, great probative weight to the August 2008 VA examination and September 2008 VA addendum opinion.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the VA examination was performed by a VA audiologist and the addendum opinion was also provided by a VA audiologist; both of whom possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record, and is accompanied by a sufficient explanation.  See Nieves-Rodriguez, supra; Stefl, supra.  The VA medical opinion reasoned that there was no significant change in hearing thresholds during the Veteran's service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Also, in rendering the opinion, the VA examiner had knowledge of relevant facts-specifically, in-service audiograms that detailed the state of the Veteran's hearing and response to any acoustic trauma.  In contrast, while the Board acknowledges the March 2005 private physician's conclusion that the Veteran's hearing loss is "probably" secondary to noise exposure on the police force as well as prior military service, this opinion is not accompanied by a rational and did not consider or account for the Veteran's in-service audiograms which showed normal hearing and no significant threshold shifts.  As such, the Board assigns less probative value to the March 2005 private treatment record.

In regards to the Veteran's assertion that he first noticed his hearing loss and tinnitus in service and that his tinnitus became worse after his motor vehicle accidents, the Board again notes that the Veteran is competent to report the onset of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that there is clear and convincing evidence to the contrary that the Veteran incurred hearing loss and tinnitus in service.  

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  As stated above, the Veteran's service treatment records are absent any complaints, treatment, or diagnosis of hearing loss or tinnitus.  Official service records show that the Veteran did not have a hearing impairment for VA purposes in service.  Also, official service records show that when asked whether there were any problems with the ears or hearing difficulties, the Veteran denied any such problems.  Post-service private treatment records show that the Veteran's first reported concerns about hearing loss was in April 2005.  Furthermore, private treatment records show that the Veteran's onset of tinnitus was following motor vehicle accidents in 1984 and 1988.  Thus, the current assertions are inconsistent with earlier statements including statements made contemporaneous to military service.  The Board notes that "[j]urors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From the above cited facts, the Board reasonably infers that the Veteran's hearing loss and tinnitus did not begin in, or continue after, service.  If the Veteran's symptoms did begin in service, then common sense leads to the conclusion that the Veteran would have reported such as he reported, and was treated for, several other injuries and symptoms during his time in-service. Common sense also leads to the conclusion that if the Veteran had suffered from symptoms since service he would have initially reported such when seeking private treatment after service.  Id.  Therefore, the Board cannot find credible that the Veteran suffered from symptoms in service and ever since service.  The official service records and earlier statements made during the course of seeking medical treatment constitute clear and convincing evidence that hearing loss and tinnitus were not incurred in-service.  

Moreover, the Board also acknowledges the Veteran's assertion that he has bilateral hearing loss and tinnitus that are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of hearing loss for VA purposes and determining the etiology of hearing loss and tinnitus, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his disabilities requires medical expertise that the Veteran has not demonstrated because the cause of his hearing loss and tinnitus may be due to multiple causes thereby requiring medical expertise to discern the cause.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has bilateral hearing loss and tinnitus that are in any way related to his military service.

In regards to continuity of symptoms, the Board finds that the Veteran's hearing loss and tinnitus are properly afforded such consideration, as both are enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, as discussed above, there is no credible evidence of continuity of symptomatology. 
Lastly, there is no credible evidence of record that the Veteran's hearing loss or tinnitus manifested to a compensable degree within one year of the Veteran's discharge from active duty service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  Instead, the most competent and credible evidence of record shows that the onset of tinnitus and diagnosis of hearing loss did not occur until many years after service.    

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


